DETAILED ACTION
Claims 1-3 were filed with the application on 6/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because Figure(s) 4-7 show sectional views, but do not include the required hatching (see 37 C.F.R. 1.84(h)(3)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “the lever clears a maximum passage” (line 12) renders the claim indefinite.  It is not known what is meant by “clears a maximum passage” or what the maximum passage is referring to in the claim.  For purposes of examination, the phrase is understood to be referring to the valve portion of the lever moving away from the seat of the gas intake to enable gas flow from the intake to the chamber (as supported in paragraph [0063]).  
With regard to claim 3, the phrase “a minimum volume of the chamber” (line 4) renders the claim indefinite.  Preceding claim 1 already requires a minimum volume of the chamber, so the use of “a” in claim 3 renders the claim confusing.  Are the volumes 
Dependent claims 2 and 3 are rejected for being dependent from a rejected claim.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “wherein the lever comprises a first portion pivotally mounted on the body about a first axis and adapted to seal the gas intake, and a second portion pivotally mounted on the first portion about a second axis and cooperating with the actuation finger; a resilient member for biasing the flexible diaphragm towards the second closure position; and a stop secured to the body, the stop disposed between the actuation finger and the second axis, wherein the actuation finger and the stop holds the second lever portion in an inclined position with respect to the first lever portion when the lever is in the second closure position such that the first lever portion is held in the sealing position of the gas intake” in combination with the other limitations set forth in the independent claims.
The closest prior art of record are: GB2499087A, U.S. Pat. No. 10,222,811, U.S. Pat. No. 3,386,465; and U.S. Pat. No. 7,360,555.  However, none of these references teach or suggest the above-recited portions of claim 1, nor would it have been obvious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA CAHILL/Primary Examiner, Art Unit 3753